Case 0:19-cv-62039-JEM Document 28 Entered on FLSD Docket 02/03/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                 0:19-CV-62039-MARTINEZ-SNOW



  NICOLE RAMOS,

         Plaintiff,

  vs.

  DELPHI BEHAVIORAL HEALTH
  GROUP, a Florida limited liability
  company,

         Defendant.
                                                /

              MOTION TO COMPEL BETTER RESPONSES TO PLAINTIFF’S
                SECOND INTERROGATORIES, SECOND REQUEST TO
                PRODUCE AND SECOND REQUEST FOR ADMISSIONS

         Plaintiff, Nicole Ramos, by and through undersigned counsel, pursuant to Rule 33, Rule

  34, Rule 36 and Rule 37 of the Federal Rules of Civil Procedure, moves this Court for an Order

  compelling the Defendant, Delphi Behavioral Health Group, LLC, to respond to Plaintiff’s

  Second Interrogatory Request, Second Request to Produce and Second Request for

  Admissions, and states as follows:

                                          BACKGROUND

         On May 23, 2019, Plaintiff was forced to take FMLA leave and Plaintiff missed

  approximately 18 days of work as a result. While out on leave, Defendant advertised Plaintiff’s

  position. Two weeks after returning, Plaintiff was fired. As this case has progressed, Defendant

  admitted that it advertised Plaintiff’s position while she was out on FMLA leave; however,

  Defendant sought to be coy by stating it advertised the position to collect resumes, not to fill her
Case 0:19-cv-62039-JEM Document 28 Entered on FLSD Docket 02/03/2020 Page 2 of 5




  position. See Response to RFA # 7, attached hereto as Exhibit “A.”

         As a result, Plaintiff has served Defendant with discovery to determine whether Defendant

  routinely advertises a position when an employee goes out on FMLA leave or Defendant only did

  so in this instance. If Defendant only advertised Plaintiff’s position while she was out on FMLA

  leave and did not do this for other employees utilizing FMLA leave, this would undermine the

  Defendant’s position that it just wanted to have resumes on file in case Plaintiff did not return from

  FMLA leave. If Defendant advertises a position for every employee that exercises FMLA leave,

  it may be indicative of a company’s unwritten policy for replacing employees who exercise FMLA

  leave. In an attempt to get answers to these issues, Plaintiff served discovery narrowly tailored to

  these issues.

         Second Interrogatories

         Plaintiff served two Interrogatories. See Defendant’s Response to Plaintiff’s Second

  Interrogatories attached hereto as Exhibit “B.” First, Plaintiff asked Defendant to identify each

  employee that has sought FMLA leave since January 2014 at the Ft. Lauderdale location.

  Second, Plaintiff asked Defendant to state for each employee whether Defendant advertised the

  position while the employee was out on FMLA leave. Defendant objected to these requests,

  attempting to narrowly frame the issue in this case and deny Plaintiff the opportunity to explore the

  merits of the reasons given for Plaintiff’s termination. The objections are mere “cut and paste”

  responses from the other objections that Defendant has filed on previous discovery requests in

  which Plaintiff has been forced to file Motions to Compel.

         Second Request to Produce

         Plaintiff served three Requests to Produce. See Defendant’s Response to Plaintiff’s Second

  Request to Produce attached hereto as Exhibit “C.” First, Plaintiff sought the personnel file for



                                                    2
Case 0:19-cv-62039-JEM Document 28 Entered on FLSD Docket 02/03/2020 Page 3 of 5




  each individual identified in response to Interrogatory #1. As explained during the good faith

  telephone conference, Plaintiff is not seeking any medical information. Rather, Plaintiff is

  seeking contact information, the employee’s position, dates the employee was out on FMLA leave,

  and dates of employment for each employee. Second, Plaintiff requested copies of the ad that

  Defendant placed for each position in which the employee holding the position was out on FMLA

  leave. Third, Defendant requests copies of any postings on its own website for the same

  information as in RTP #2. Defendant has refused to produce a single document in response to all

  three RTP, asserting the same boilerplate objections that Defendant asserted in response to the

  Interrogatories.

         Second Request for Admissions

         Plaintiff served ten Request for Admissions seeking to narrow the issues raised by

  Defendants excuse for its explanation on why it ran an ad to replace Plaintiff while she was out on

  FMLA leave. See Exhibit “A.” In responses 3 – 10, Defendant has failed to answer the narrowly

  tailored Requests that seek to examine the authenticity of Defendant’s explanations for the actions

  it has taken. The RFAs are designed to establish whether the company has a practice of posting

  positions of employees who take FMLA leave while that employee is out on FMLA leave. If

  Defendant’s claims are inconsistent or contradicted by its prior actions, that is evidence of pretext.

  See Brooks v. County Comm’n of Jefferson Cty, Ala., 446 F. 3d 1160, 1163 (11th Cir. 2006); see

  also Vessels v. Atlanta Indep. Sch. Sys., 408 F. 3d 763, 771 (11th Cir. 2005). Plaintiff must prove

  her case by “pointing to ‘weaknesses, implausibilities, inconsistencies, incoherencies, or

  contradictions.” Id. This discovery and the other discovery that is subject to the pending

  motions to compel are designed to do just this. Showing that Defendant’s explanations on its

  handling of Plaintiff’s FMLA leave and replacing her job are relevant, Plaintiff would argue highly



                                                    3
Case 0:19-cv-62039-JEM Document 28 Entered on FLSD Docket 02/03/2020 Page 4 of 5




  relevant, based on Defendant’s conduct and its explanations for placing ads for her position while

  she was out on FMLA leave, all of which predates the basis given by Defendant for Plaintiff’s

  termination.

         WHEREFORE, Plaintiff, Nicole Ramos, respectfully requests that the Court enter an

  Order compelling Defendant to provide complete responses to Plaintiff’s Second Interrogatories,

  Second Requests to Produce and Second Request for Admissions. Plaintiff also seeks attorney’s

  fees and costs pursuant to Fed.R.Civ.P. 37(a)(5) as Defendant has failed to comply with this

  Court’s discovery order and has failed to provide justifiable reasons for failing to respond to the

  discovery.

                                  Local Rule 7.1(a)(3) Conference

         On January 31, 2020, the attorneys conferred via telephone in compliance with this Court’s

  Order and Local Rule 7.1(a)(3) to resolve the discovery disputes but were unsuccessful in

  resolving the discovery objections.




  Dated: February 3, 2020                 Respectfully submitted,


                                          By: s/ Romin N. Currier
                                              Romin N. Currier
                                              Florida Bar No. 566985
                                              E-Mail: rcurrier@pincusandcurrier.com
                                              Pincus & Currier LLP
                                              1555 Palm Beach Lakes Blvd., Suite 320
                                              West Palm Beach, FL 33401
                                              Telephone:     (561) 868-1340
                                              Facsimile:     (561) 366-1310
                                              Counsel for Plaintiff




                                                  4
Case 0:19-cv-62039-JEM Document 28 Entered on FLSD Docket 02/03/2020 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 3, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing.


                                            By: s/ Romin N. Currier
                                                Romin N. Currier
                                                Florida Bar No. 566985


                                           SERVICE LIST

  Cole, Scott & Kissane, P.A.
  Nicole M. Wall, Esq.
  Esperante Building
  222 Lakeview Ave., Ste 120
  West Palm Beach, FL 33401
  561-383-9200
  nicole.wall@csklegal.com

         All counsel of record have been served with this document via Notice of Electronic Filing
  generated by the CM/ECF.




                                                    5
